UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

 

 

UNITED STATES OF AMERICA,
v.
Criminal No. 15-00107 (CKK)
KINJURM ALLEN,
Defendant.
MEMORANDUM OPINION

 

(December 7, 2018)

Defendant Kinjurm Allen (“Defendant” or “Mr. Allen”) is presently serving a sentence of
87 months imprisonment, With credit for time served, followed by supervised release for 60
months, after having entered a guilty plea to one count of Conspiracy to Distribute and Possession
With Intent to Distribute 100 grams or more of a mixture or substance containing a detectable
amount of phencyclidine (PCP) and 28 grams or more of cocaine base, in violation of 21 U.S.C.
§§ 84l(a)(l), (b)(l)(B)(iv), (b)(l)(B)(iii) and 846. See December ll, 2015 Judgment, ECF No.
14. In August 2018, Mr. Allen filed a Letter, ECF No. 18, With an attached Pro Se Motion
Requesting [a] Judicial Recommendation for 12 Months RRC [Residential Reentry Center]
Placement pursuant to 18 U.S.C. § 3621(b)(4). The Government filed its [21] Opposition to
Defendant’s motion. No reply was received by Mr. Allen until after this Court issued its [23]
Memorandum Opinion and [22] Order in October 2018. In November 2018, Mr. Allen submitted
the instant [24] Motion for Reconsideration of Request for J udicial Recommendation and the Court
received a copy of his [25] Reply to the Govemment’s Opposition to Defendant’s Pro Se Motion.
This Court granted Mr. Allen leave to file the Motion for Reconsideration and the Reply.

Defendant’s Motion for Reconsideration notes that “Defendant had submitted a reply

noting the errors contained iii the Government’s memorandum pertaining to Defendant’s projected
release date, qualification for home confinement and eligibility for RDAP credit.” Def.’s Mot. for
Reconsideration, ECF No. 24, at 1. Because Mr. Allen is pro se and incarcerated, it is unclear
whether the Reply_ recently received by this Court but undated and containing no certificate of
service _ was previously mailed to the Court. Accordingly, assuming arguendo that the Reply
was previously timely mailed, the Court will consider it in the context of Defendant’s Motion for
Reconsideration. Upon review of the record and for the reasons explained below, the Court
DENIES Defendant’s Motion for Reconsideration.l

The issue underlying Defendant’s Pro Se Motion and his Motion for Reconsideration is his
request that this Court provide a judicial recommendation for 12 months RRC placement. Pursuant
to 18 U.S.C. § 3621(b), the BOP “shall designate the place of the prisoner’s imprisonment” and
will consider a recommendation by the sentencing court of the “type of penal or correctional
facility.” 18 U.S.C. §3621(b) & (b)(4). Ultimately, the BOP not only designates the place of
imprisonment but also “direct[s] the transfer of a prisoner from one penal or correctional facility
to another[.]” 18 U.S.C. Section 3621(b). While a sentencing court may make a “recommendation
. . . that a convicted person serve a term of imprisonment in a community corrections facility” such
recommendation has “no binding effect on the authority of the Bureau . . . to determine or change
the place of imprisonment of [any] person.” Ia'.

Accordingly, it is within a court’s discretion to make a recommendation for a prisoner’s

placement at a penal or correctional facility. In this case, the Court made the following

 

1 In connection with this Opinion, the Court considered the following documents: Defendant’s
Letter, ECF No. 18, with the attached Pro Se Motion Requesting J udicial Recommendation for
12 Months RRC placement Pursuant to 18 U.S.C. § 3621(b)(4), ECF No. 18-1; the
Government’s Opposition to Defendant’s Pro Se Motion; Defendant’s Reply, ECF No. 25; and
Defendant’s Motion for Reconsideration, ECF No. 24.

2

recommendations to the BOP in its [14] Judgment: “That Defendant participate in the drug
treatment program. That Defendant’s sentence be served near the Baltimore area.” Mr. Allen is
currently incarcerated at the Federal Correctional lnstitution Allenwood (“FCI Allenwood”) in
White Deer, Pennsylvania, with a full-term release date of April 13, 2022, and a projected release
date of June 12, 2021, based on receipt of “good behavior credit.” Def.’s Reply, ECF No. 25, at
1. Mr. Allen participated in the RDAP program, but he was “denied a 12-m0nth reduction in his
sentence for successfully completing RDAP.” Id. Mr. Allen acknowledges that he “has not
undertaken to exhaust his administrative remedies” regarding that BOP decision, but he indicates
that he “does not seek to challenge. . . denial of RDAP sentencing credit.” Def.’s Mot. For
Reconsideration, ECF 24, at 2. Instead, Mr. Allen asks that “this Court make its non-binding
recommendation to the BOP that it favorably consider granting Defendant up to 12 months of
halfway house placement, with up to six of those twelve months consisting of home confinement,
pursuant to this Court’s statutory authority to make recommendations to the BOP under 18 U.S.C.
§ 3621(b).” Def.’s Mot. For Reconsideration, ECF No. 24, at 2.

The relevant statutory section providing guidance on the timing for a prisoner’s reentry
into the community is 18 U.S.C. Section 3624(0)(1), and it states that the Director of BOP “shall,
to the extent practicable, ensure that a prisoner . . . spends a portion of the final months of that term
(not to exceed 12 months), under conditions that will afford [him] a reasonable opportunity to
adjust to and prepare for the reentry . . . into the community[,]” which may “include a community
correctional facility.” 18 U.S.C. § 3624(0)(1). Furthermore, pursuant to 18 U.S.C. Section
3624(c)(2), a prisoner may be placed in home confinement for not more than the shorter of 10
percent of the term of imprisonment or six months. The Court notes that, in this case, Mr. Allen’s

“Home Detention Eligibility Date” is December 12, 2020, which is six months prior to his

projected release date. See Def s Pro Se Mot., ECF No. 18-1, Attachment A (Sentence Monitoring
Computation Data). Defendant’s Attachment A does not however reflect a date, prospective or
otherwise, for Defendant’ s transfer to a community correctional facility. Nor does Mr. Allen “seek_
to challenge an administrative decision of the BOP concerning his halfway house placement.”
Def.’s Mot. F or Reconsideration, ECF No. 24, at 2. Accordingly, the sole relief requested by Mr.
Allen is that this Court issue a recommendation to BOP that Mr. Allen be given 12 months RRC
placement.

Defendant’s request for a judicial recommendation for a longer RRC placement is premised
on his general assertion that a longer placement will facilitate his transition back to society.
Defendant’s Motion for Reconsideration reiterates his “compelling reasons” in support of this
Court’s issuance of a recommendation insofar as he “successfully completed RDAP[,]” and he has
“submitted evidence of his vocational and educational accomplishments while being incarcerated”
and further “demonstrated exemplary behavior.” Def.’s Mot. For Reconsideration, ECF 24, at 3.
Responding to these reasons proffered by Mr. Allen, the Government previously asserted that even
if the Court were to consider the merits of Defendant’s request, “the defendant has shown no reason
why he should be considered the rare prisoner who should receive 12 months in a halfway house”
as “concerns such as housing, employment, and transportation are the same for all inmates who
are being released from prison.” Govt. Opp’n at 3-4. While the Court commends Mr. Allen for
having completed the RDAP program and for his vocational and educational accomplishments and
his exemplary behavior, which warrants his receipt of 305 days of good behavior credit, the Court
agrees with the Government that Defendant has not proffered any compelling reason for this Court
to issue a judicial recommendation to the BOP at this point for a further reduction in Mr. Allen’s

sentence. L_ikewise, the Court is reluctant to make judicial recommendations of this sort when

there has been no contact between the Court and the Defendant since sentencing Accordingly, no
advisory recommendation is forthcoming and the Defendant’s [24] Motion for Reconsideration is
DENIED.

A separate Order accompanies this Memorandum Opinion.

'-"} \ q
CoLLEEN KoLLAR-KOTELLY
UNITED STATES DISTRICT JUDGE